Filed 6/21/21 P. v. Willis CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B305321

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. SA078622)
         v.

MANUEL R. WILLIS,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Leslie E. Brown, Judge. Dismissed.
      John F. Schuck, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Xavier Becerra, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Noah P. Hill and
Stephanie C. Santoro, Deputy Attorneys General, for Plaintiff
and Respondent.
                     I.     INTRODUCTION

       Defendant and appellant Manuel Willis appeals from the
trial court’s order declining to exercise its discretion to resentence
him by striking a five-year Penal Code section 667, subdivision
(a)1 enhancement from his 2012 judgment pursuant to Senate
Bill No. 1393. He contends the trial court erred in denying his
request to be present at the resentencing hearing and abused its
discretion in failing to strike the enhancement. Because Senate
Bill No. 1393 became effective after defendant’s 2012 judgment
became final and only applies to nonfinal judgments, the court
was without jurisdiction to resentence defendant. Accordingly,
we dismiss defendant’s appeal.

                      II.   BACKGROUND

     In 2012, a jury convicted defendant of three counts of
second degree robbery. (§ 211; People v. Willis (Oct. 16, 2013,
B245061) [nonpub. opn.].)2 In a separate proceeding, the trial
court found, among other things, that defendant had a prior
serious or violent felony conviction. (§ 667, subd. (a); People v.
Willis, supra, B245061.) The court sentenced defendant to 15
years in state prison, which sentence included a five-year term
for the section 667, subdivision (a) finding. (People v. Willis,
supra, B245061.) Defendant appealed from the judgment. On


1     All statutory references are to the Penal Code.

2     A prior panel of this division affirmed defendant’s judgment
in case number B245061. We take judicial notice of the opinion
in that case.




                                  2
October 16, 2013, a prior panel of this division affirmed
defendant’s judgment. On January 15, 2014, the California
Supreme Court denied defendant’s petition for review.
         Senate Bill No. 1393 became effective on January 1, 2019.
On October 4, 2019, the Secretary of the California Department
of Corrections and Rehabilitation filed a letter in the trial court
informing it of its new discretion to strike section 667,
subdivision (a) enhancements and recommending that
defendant’s sentence be recalled and defendant be resentenced.
         On February 4, 2020, the trial court held a hearing at
which defense counsel stated that defendant “would need to be
present for whatever it is ultimately that the court decides to do
. . . .” At the continued February 28, 2020, hearing, defense
counsel argued that defendant had a right to be present and to be
heard. The court disagreed. After hearing argument, the court
declined to strike the section 667, subdivision (a) enhancement.

                      III.   DISCUSSION

       Senate Bill No. 1393 amended section 667, subdivision
(a)(1) and section 1385, subdivision (b) to permit trial courts to
strike prior serious felony conviction enhancements in
furtherance of justice. (People v. Alexander (2020) 45 Cal.App.5th
341, 343.) Senate Bill No. 1393 does not apply, however, to
convictions that were final when the law became effective.
(People v. Alexander, supra, 45 Cal.App.5th at pp. 343–347.)
Because defendant’s judgment became final in 2014—prior to
Senate Bill No. 1393’s January 1, 2019, effective date—Senate
Bill No. 1393 does not apply to defendant’s case. As the court
was without jurisdiction to strike defendant’s section 667,




                                 3
subdivision (a) enhancement, we dismiss defendant’s appeal.
(People v. Alexander, supra, 45 Cal.App.5th at p. 344.)

                      IV.   DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                4